Name: 82/23/EEC: Commission Decision of 16 December 1981 approving a programme for the storage of cereals, oil seeds and protein products in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-01-15

 Avis juridique important|31982D002382/23/EEC: Commission Decision of 16 December 1981 approving a programme for the storage of cereals, oil seeds and protein products in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) Official Journal L 010 , 15/01/1982 P. 0028 - 0028*****COMMISSION DECISION of 16 December 1981 approving a programme for the storage of cereals, oil seeds and protein products in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) (82/23/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), and in particular Article 5 thereof, Whereas on 23 September 1981 the French Government forwarded the programme for the storage of cereals, oil seeds and protein products; Whereas this programme relates to the extension and equipment of silos for the collection of cereals, oil seeds and protein products for the reception and sorting of grain to make up homogeneous lots as well as to the modernization and equipment of port facilities for transit storage prior to the grain being shipped abroad or to areas with a grain shortage; whereas it is therefore a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the programme contains the details referred to in Article 3 of Regulation (EEC) No 355/77, showing that the objectives laid down in Article 1 of the said Regulation can be achieved in respect of the sector in question; whereas the schedule for implementation of the programme, does not exceed the time limit laid down in Article 3 (1) (g) of the said Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme for the storage of cereals, oil seeds and protein products pursuant to Regulation (EEC) No 355/77 communicated by the French Government on 23 September 1981 is hereby approved. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 16 December 1981. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1.